REVENUE SHARING FUNDS — USE A city, county or State may not use revenue sharing funds to pay claims against these entities when these entities could not pay these claims from their own revenues.  This is to acknowledge receipt of your letter dated February 7, 1973, wherein you ask, in effect, the following question: "May any city or county in the State of Oklahoma, or the State of Oklahoma, use revenue sharing funds to pay claims against the city, county or state which may not be legally paid from revenues raised by the city, county or state?" The Revenue Sharing Act, which is P.L. 92-512, H.R. 14370, prohibits the use of revenue sharing funds for purposes which could not be paid from the revenues raised by the governmental entities who receive the revenue sharing funds.  Section 123, subsection (a) states: "In order to qualify for any payment under subtitle (a) for any entitlement period beginning on or after January 1, 1973, a State government or unit of local government must establish (in accordance with regulations prescribed by the secretary, and, with respect to a unit of local government, after an opportunity for review and comment by the Governor of the State in which such unit is located) to the satisfaction of the secretary that — "(4) It will provide for the expenditure of amounts received under subtitle (a) only in accordance with the laws and procedures applicable to the expenditure of its own resources; In effect, this Section holds that if the city, county or state cannot use its own revenues for certain uses and purposes, then the city, county or state cannot use revenue sharing funds for these same uses or purposes. It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that the city, county or state may not use revenue sharing funds to pay claims against these entities when these entities could not pay these claims from their own revenues. (Todd Markum) ** SEE: OPINION NO. 73-195 (1973) ** ** SEE: OPINION NO. 76-261 (1976) **